Title: From George Washington to Samuel Holden Parsons, 30 July 1782
From: Washington, George
To: Parsons, Samuel Holden,Glover, John


                  
                     Sir
                     Head Quarters 30th July 1782
                  
                  The inclosed Resolution of Congress having been transmitted to me—I take this earliest Opportunity to communicate it for your Information. Sincerely wishing you a Restoration of Health, attended with every happiness in your future Walks of Life.  I have the Honor to be Sir Your most Obet & humble Servant
                  
                     G.W.
                  
               